DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-7, 9, 13-21 are previously presented.
	Claims 8, 10 are currently amended.
	Claim 11 is cancelled.
	Claim 12 is original.
	
Election/Restrictions

Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 3/21/2022 is acknowledged.  
The traversal is on the ground(s) that Applicant has amended a dependent claim into the apparatus of claim 10 from claim 11, and that therefore the common technical feature(s) of claims 1 and 10 now includes an advancing device not present in previously cited Mark reference in the instant 371 application.  
This is not found persuasive because an advancing device / moving platform were known in the art of DLP printing of additive manufactured objects before the effective filing date.  
See Erb (US 2015/0328838) [0004], [0107].  See also Buller (US 2017/0129185) [0130] & [0257]-[0259].
Therefore, even when the common technical feature includes such structure(s), it cannot be a special technical feature in view of Erb OR Buller.
Therefore, Unity of Invention is deemed broken in this 371 case and restriction is deemed proper.

Applicant additionally argues that the processing surface of Mark is not the same as Applicant intends.  
This is further not found persuasive because Applicant has not recited this in the apparatus and it is a type of intended use of the apparatus accorded limited patentable weight in a system / product claim.  See MPEP 2114(II).  Therefore, the image planes and processing surfaces are not considered common technical features to independent claims 1 and 10.
The standard for restriction of 371 applications is NOT that all of the features of either claim must be anticipated but the common technical features to the groups be present / anticipated by a single reference.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10, 12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/21/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claims 1/10, the advancing device is interpreted to invoke 35 U.S.C. 112(f) in accordance with the specification as shown in Figs. 4-5 and pp. 20 of the instant specification as a toothed belt, gear wheels, jacket or rotating roller and all obvious equivalents. 

The claim limitation of claim 8 “means of which the construction material is transferred from the second solid phase into the liquid phase in order to separate the liquid construction material from the components” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification at pp. 22 as a washing unit / shower / bath / ultrasound bath and all obvious equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the component of line 7 lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  
The component has a singular / plural mismatch with the earlier introduced components of lines 1 and 2 of the claim which renders it confusing and indefinite as to which of the components is the component referred to in this portion of the claim.  Therefore, a rejection under 35 U.S.C. 112(b) indefiniteness is appropriate.
	For the purposes of compact prosecution, Examiner has interpreted that the component is any of the components and can take any shape of a portion of the plane of liquid material in the additively manufactured layer.

	Regarding claim 1, the use of “a material” in line 8 renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b) because it is unclear and confusing whether the material refers back to the construction material or introduces a new material.
	For the purposes of compact prosecution, Examiner has interpreted that the material is the same as the construction material for claim construction.

	 Regarding claim 6, “the respective layer” of lines 3-4 lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b) because it is confusing as to whether the respective layer refers to each of the already cured layers or whether Applicant intends this limitation has inherent / implicit support for the recited subject matter.
	For the purposes of compact prosecution, Examiner has interpreted that the respective layer is each of the already solidified layers.

	Regarding claim 6, “the entire area” lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is confusing and unclear whether the entire area refers to the most recently cured layer or all of the previously cured layers.  
	For the purposes of compact prosecution, Examiner has interpreted that the entire area corresponds to the part of the liquid phase that is cured by the laser/actinic radiation optic as a part of the area of only the most-recently deposited layer.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2018/0348646).

Regarding claim 1, Lin discloses: a method for additive manufacture of components in which the components are constructed layer-by-layer (see title, stereolithography manufactures objects layer by layer) of a construction material (see photoactive resin of [0032]) which can be transferred from a liquid (initially it is a liquid) into a first solid phase by a chemical reaction (see partially cured, Id.), wherein:
The layer-by layer solidification takes place with the formation of the first solid phase in each case by positionally selective irradiation of a layer of the liquid phase of the construction material according to the component geometry (see Fig. 1 – the component is identified by 104),
A material (see [0032]) is used as construction material which during the additive manufacture can undergo a further phase transition (see partial curing – partially cured materials are cured with additional radiation as understood by one of ordinary skill in the art before the effective filing date) controllable (everything is controllable to a certain extent – including the partial curing phase transition) by cooling (see heat sink cooling of [0007]) between the liquid phase and a solid aggregate state (see gel-like / viscous liquids phase of [0032]) which does not influence the first solid phase (interpreted broadly as the cure rate does not change the absorption of actinic radiation as understood by one of ordinary skill in the art before the effective filing date) and
The further phase transition is controlled such that during the construction of the components that with the formation of the first solid phase solidified component regions are supported by surrounding construction material in the second solid phase (see Fig 1 – the solid phase components support the partially cured regions of the to-be-manufactured object as claimed) characterized in
That a block of solidified construction material formed by the transition into the second solid phase is conveyed contrary to the construction direction (construction direction is upwards, so the material must be conveyed downwards and/or a direction parallel / perpendicular to that direction is taken as laterally as understood by one of ordinary skill in the art before the effective filing date – see Fig. 1 – Examiner recommends claiming transverse and/or perpendicular and/or the precise ordinate – x, y or z – of the print head and/or the advancing device in order to overcome this claim interpretation.  Alternatively, Applicant may wish to claim that the advancing device moves in the horizontal direction where there is proper support in the specification for such amendment.) by an advancing device (see platform 306 of [0058] and/or build head 110 of [0033]) which laterally (up-down engagement is lateral to the construction direction of the method) approaches or engages the block in relation to the construction direction (upward is the construction direction) in order to construct the components in a layer-by-layer manner.

Regarding claim 2, Lin discloses: wherein the plurality of components are constructed one above the other in the construction direction (see Fig. 1 – the components are constructed in a vertical direction in the construction direction, which is taken as up-down direction / vertical direction).

Regarding claim 3, Lin discloses: wherein the block of solidified construction material is conveyed by the advancing device in a continuous (see continuously of [0075] – only one of the alternatives in a Markush grouping must be present to read on the claimed subject matter) during the construction of the components.

Regarding claim 4, Lin discloses: wherein that for the start of the construction process a plate (see reservoir of abs) of construction material formed in advance by transition into the second phase (see liquid of abs) onto which the construction material is then applied in the liquid phase and then solidified (see solid structure of [0032]).

Regarding claim 5, Lin discloses: wherein the construction material is applied layer-by-layer (see [0002] – layers of cited portion) in the liquid phase (see liquid of abs) to the plate (see reservoir) and is transferred into the second slid phase before or after (only one of these alternatives need be present in the recited Markush grouping to read on the claimed method step – Examiner has interpreted that in Lin the liquid from the reservoir is transferred into the second solid phase before the formation of the solidified component regions of the respective layer – since the gel-like material is formed before the solid material from the construction material pumped in from the reservoir – see [0032] – then this limitation is met).

Regarding claim 6, Lin discloses: wherein that in each case before the formation of the solidified component regions in the respective layer the construction material (see liquid resin throughout, especially [0032]) is transferred into the second solid phase (completely cured phase) over the entire are (interpreted broadly as the region which receives patterned actinic radiation) to form the solidified component regions is initially transferred back into the liquid phase only in a positionally selective manner (see DLP optic of [0035]) according to the component geometry (that the cured regions are wetted / remain in contact with the liquid resin which has yet to be polymerized is shown in Fig. 1).

Regarding claim 7, Lin discloses: that the liquid resin may be any one of suitable resins such as epoxides (see [0086]) and Applicant’s own specification indicates that such materials are suitable for additive manufacturing and have the claimed properties (see instant specification on pp. 24).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0348646) and further in view of Knecht (US 2017/0136701).

Regarding claim 8, Lin discloses: wherein that the block of solidified construction material is conveyed by the advancing device (see item 110).
Lin does not disclose: wherein the bath is conveyed by the advancing device into a region (interpreted broadly as a region of the bath / washing device ) having a temperature (any temperature of the bath liquid can read on the recited temperature) to separate the liquid construction material from the components (solidified after curing).
In the same field of endeavor of additive manufacturing methods as Lin and Applicant’s claims (see title, abs), Knecht discloses: a liquid washing apparatus downstream of the manufacturing station ([0066]).
To add the washing step of Knecht to the additive manufacturing method of Lin was a suitable design for post-processing of additively manufactured objects, which was desirable in Lin.  See MPEP 2144.04 and the KSR rationale to combine known elements to yield predictable results to one of ordinary skill in the art before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the liquid washing apparatus of Knecht with the additive manufacturing method of Lin to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the post-processing step and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.

Regarding claim 9, Lin does not disclose: wherein the manufactured object is conductive and/or semi-conductive (an electronic chip).
In the same field of endeavor of additive manufacturing methods as Lin and Applicant’s claims (see title, abs), Knecht discloses: wherein the manufactured object includes conductive / circuitry components (see [0066]).
To add the creation of circuitry / semiconductor / conductor elements as in Knecht to the additive manufacturing method of Lin had the benefit that it was a suitable design for the manufacture of such components which would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manufacture of circuit-based / semiconductor objects of Knecht with the additive manufacturing method of Lin to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the post-processing step and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743